6. Indication of the country of origin of certain products imported from third countries (
Madam President, Parliament has already, on several occasions, expressed its support for the aims of the regulation.
With a vote in favour today, the people of Europe will have the right to know the origin of what they buy. However, if we reject the regulation, as we are asked to do in Amendment 45, it would mean denying Europeans rights that are already enjoyed by the people of China, India and the United States.
I am grateful to the shadow rapporteurs, Mr Susta and Mr Rinaldi, and to all those who worked to reach a compromise, and I hope that the democratic deficit that European consumers have endured up to now will finally cease to exist.
- That is clearly rejected. It was very clear, colleagues.
- Before the vote on Amendment 19:
Madam President, we call for the words 'or commercial' in the second paragraph of Amendment 19 to be deleted in order to make the text clearer and more applicable.
(IT) Madam President, I call for a check on parts 2 and 3 of paragraph 43.
No, it was clear and I am not going back now.